DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter

Claims 1-2 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-2 and 7-17, the prior art fails to teach or suggest, a camera module having the specific configurations disclosed in claims 1-2 and 7-17 wherein the camera module comprises: a first camera module; a first flexible printed circuit connected to the first camera module; a second camera module; and a second flexible printed circuit connected to the second camera module, wherein at least one of the first flexible printed circuit and the second flexible printed circuit extends along an arrangement direction of the first camera module and the second camera module, wherein the first flexible printed circuit extends from a side wall of the first camera module away from the second camera module and is perpendicular to the arrangement direction and the second flexible printed circuit extends from a side wall of the second camera module away from the first camera module and is parallel to the arrangement direction.  

Re claims 18-19, the prior art fails to teach or suggest, a terminal having the specific configurations disclosed in claims 18-19 wherein the terminal comprises: a housing; a circuit board; and a camera module disposed in the housing, the camera module comprising: a first camera module; a first flexible printed circuit connected to the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699